RESOLUCIÓN
Examinada la solicitud de reinstalación de Rosa Vargas Hernández, el Tribunal le amonesta por no haber cumplido cabalmente con sus responsabilidades profesionales en el caso de la querella Núm. CP-2000-15 formulada en su contra por el Procurador General. Se le apercibe que en el fu-turo debe cumplir con las responsabilidades éticas de la profesión y también con todos sus deberes notariales. Con esta amonestación y apercibimiento se le reinstala al ejer-cicio profesional. Se instruye al Colegio de Abogados a que reactive las quejas que tenga pendientes contra esta letrada.
Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Rivera Pérez dene-*215garía la reinstalación. El Juez Asociado Señor Rebollo Ló-pez no intervino.
(.Fdo.) Patricia Otón Olivieri

Secretaria del Tribunal Supremo